 

Exhibit 10.8

 

HOME BANK, N.A.
AMENDED AND RESTATED
SALARY CONTINUATION AGREEMENT

 

THIS AMENDED AND RESTATED SALARY CONTINUATION AGREEMENT (this “Agreement”) is
adopted effective as of the 20th day of May, 2019, by and between HOME BANK,
N.A., a national bank located in Lafayette, Louisiana (the “Bank”), and DARREN
GUIDRY (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Bank and the Executive previously entered into the Home Bank Salary
Continuation Agreement effective as of August 1, 2007 (the “Prior Agreement”);

 

WHEREAS, the Bank and the Executive may amend the Prior Agreement pursuant to
Section 8.1 thereof;

 

WHEREAS, the Bank and the Executive now desire to amend the Prior Agreement to
(i) eliminate the pre-retirement death benefit and (ii) amend and restate the
claims procedures;

 

WHEREAS, the purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Bank; and this Agreement shall be unfunded for
tax purposes and for purposes of Title I of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended from time to time; and

 

WHEREAS, this Agreement amends and restates and supersedes the Prior Agreement
in its entirety.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is hereby agreed by and between the Bank and the Executive as
follows:

 

Article 1
Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1“Account Value” means the amount shown on Schedule A under the heading
Account Value. The parties expressly acknowledge that the Account Value may be
different than the liability that should be accrued by the Bank, under Generally
Accepted Accounting Principles, for the Bank’s obligation to the Executive under
this Agreement. The Account Value on any date other than the end of a Plan Year
shall be determined by adding the prorated increase attributable for the current
Plan Year to the Account Value for the previous Plan Year.

 

1.2“Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.

 

 

 

 

1.3“Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more Beneficiaries.

 

1.4“Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.5“Change in Control” means a change in the ownership of the Bank, a change in
the effective control of the Bank or a change in the ownership of a substantial
portion of the assets of the Bank, in each case as provided under Section 409A
of the Code and the regulations thereunder, provided that any mutual to stock
conversion of the Bank shall not be deemed to be a Change in Control, and
provided further that following any mutual to stock conversion of the Bank, all
references to the Bank in this Section 1.5 shall also include any holding
company for the Bank formed in connection with such conversion.

 

1.6“Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.7“Disability” means the Executive: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of Disability
may be made by either the Social Security Administration or by the provider of
disability insurance covering employees or directors of the Bank, provided that
the definition of “disability” applied under such insurance program complies
with the requirements of the preceding sentence. Upon the request of the Plan
Administrator, the Executive must submit proof to the Plan Administrator of the
Social Security Administration’s or the provider’s determination.

 

1.8“Early Termination” means the Executive’s Separation from Service before
attainment of Normal Retirement Age except when such Separation from Service
occurs on or within twenty-four (24) months following a Change in Control or due
to Termination for Cause.

 

1.9“Effective Date” means May 20, 2019.

 

1.10“ERISA” means the Employee Income Security Act of 1974, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date.

 

1.11“Normal Retirement Age” means the date the Executive reaches age sixty-five
(65).

 

1.12“Plan Administrator” means the Board or such committee or person as the
Board shall appoint.

 

 2 

 

 

1.13“Plan Year” means each twelve (12) month period commencing on August 1 and
ending on July 31 of each year.

 

1.14“Separation from Service” means termination of the Executive’s employment
with the Bank. Whether a Separation from Service has occurred shall be
determined in accordance with the requirements of Code Section 409A based on
whether the facts and circumstances indicate that the Bank and the Executive
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Executive would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months). In the event the Bank converts
from mutual to stock form and forms a holding company in connection with such
conversion, then all references to the Bank in this Section 1.14 shall also
include such holding company, so that any services which the Executive provides
to such holding company shall be taken into account for purposes of determining
whether or not a Separation from Service has occurred.

 

1.15“Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank or of any holding company for the Bank, if
any stock of the Bank or any such holding company is publicly traded on an
established securities market or otherwise. For purposes of this Agreement, an
employee is a key employee if the employee meets the requirements of Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 of any year (the
“identification period”). If the employee is a key employee during an
identification period, the employee is treated as a key employee for purposes of
this Agreement during the twelve (12) month period that begins on the first day
of April following the close of the identification period.

 

1.16“Termination for Cause” means Separation from Service due to the
Executive’s:

 

(a)Gross negligence or gross neglect of duties to the Bank;

(b)Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or

(c)Personal dishonesty, incompetence, willful misconduct, breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order.

 

Article 2
Distributions During Lifetime

 

2.1Normal Retirement Benefit. Upon the Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.1 in lieu of
any other benefit under this Article.

 

2.1.1Amount of Benefit. The annual benefit under this Section 2.1 is
Seventy-Five Thousand Dollars ($75,000).

 

 3 

 

 

2.1.2Distribution of Benefit. The Bank shall distribute the annual benefit to
the Executive in twelve (12) equal monthly installments commencing on the first
day of the month following Normal Retirement Age. The annual benefit shall be
distributed to the Executive for ten (10) years.

 

2.2Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

 

2.2.1Amount of Benefit. The benefit under this Section 2.2 is the percentage,
according to the table below, of the Account Value calculated as of the end of
the Plan Year immediately preceding Separation from Service:

 

Date of Separation from Service  Percent of Account Value  Before August 1,
2008   0% After July 31, 2008 and before August 1, 2009   8.33% After July 31,
2009 and before August 1, 2010   16.67% After July 31, 2010 and before August 1,
2011   25% After July 31, 2011 and before August 1, 2012   33.33% After July 31,
2012 and before August 1, 2013   41.67% After July 31, 2013 and before August 1,
2014   50% After July 31, 2014 and before August 1, 2015   58.33% After July 31,
2015 and before August 1, 2016   66.67% After July 31, 2016 and before August 1,
2017   75% After July 31, 2017 and before August 1, 2018   83.33% After July 31,
2018 and before August 1, 2019   91.67% After July 31, 2019   100%

 

2.2.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in one hundred twenty (120) equal monthly installments commencing on
the first day of the month following Normal Retirement Age, subject to Section
2.4 hereof

 

2.3Change in Control Benefit. If a Change in Control occurs, followed within
twenty-four (24) months by a Separation from Service prior to Normal Retirement
Age, the Bank shall distribute to the Executive the benefit described in this
Section 2.3 in lieu of any other benefit under this Article.

 

2.3.1Amount of Benefit. The benefit under this Section 2.3 is one hundred
percent (100%) of the Account Value determined as of the end of the Plan Year
immediately preceding Separation from Service.

 

2.3.2Distribution of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum on the first day of the month following Separation from
Service, subject to Section 2.4 hereof.

 

2.3.3Parachute Payments. Notwithstanding any provision of this Agreement to the
contrary, and to the extent allowed by Code Section 409A, if any benefit payment
under this Section 2.3 would be treated as an “excess parachute payment” under
Code Section 280G, the Bank shall reduce such benefit payment to the extent
necessary to avoid treating such benefit payment as an excess parachute payment.

 

 4 

 

 

2.4Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 2.4 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to a Separation from Service are limited because the Executive is
a Specified Employee, then such distributions shall not be made during the first
six (6) months following the Separation from Service. Rather, any distribution
which would otherwise be paid to the Executive during such period shall be
accumulated and paid to the Executive in a lump sum on the first day of the
month following the lapse of six months after the Separation from Service. All
subsequent distributions shall be paid in the manner specified.

 

2.5Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code Section
409A or other state, local or foreign tax, the Executive becomes subject to tax
on the amounts deferred hereunder, then the Bank shall make a limited
distribution to the Executive in a manner that conforms to the requirements of
Code Section 409A. Any such distribution will decrease the Executive’s benefits
distributable under this Agreement.

 

2.6Change in Form or Timing of Distributions. For distribution of benefits under
this Article 2, the Executive and the Bank may, subject to the terms of Section
8.1, amend this Agreement to delay the timing or change the form of
distributions. Any such amendment:

 

(a)may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

(b)must, for benefits distributable under Sections 2.1 and 2.2, be made at least
twelve (12) months prior to the first scheduled distribution;

(c)must, for benefits distributable under Sections 2.1, 2.2 and 2.3, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

(d)must take effect not less than twelve (12) months after the amendment is
made.

 

Article 3
Distribution at Death

 

3.1Death During Active Service. If the Executive dies prior to a Separation from
Service or Normal Retirement Age, then no benefits shall be paid under this
Agreement.

 

3.2Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 

3.3Death Before Benefit Distributions Commence. If the Executive is entitled to
benefit distributions under this Agreement but dies prior to the date that
commencement of said benefit distributions are scheduled to be made under this
Agreement, the Bank shall distribute to the Beneficiary the same benefits to
which the Executive was entitled prior to death, except that the benefit
distributions shall commence on the earlier of (a) the first day of the fourth
month following the Executive’s death, or (b) the date the benefits would have
commenced if the Executive had not died.

 

 5 

 

 

Article 4
Beneficiaries

 

4.1In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

4.2Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

4.3Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

4.4No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, any benefit shall be paid to the Executive’s estate.

 

4.5Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

 

 6 

 

 

Article 5
General Limitations

 

5.1Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if the
Executive’s employment with the Bank is terminated by the Bank or an applicable
regulator due to a Termination for Cause.

 

5.2Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 

5.3Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.
Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 U.S.C. §1828 and FDIC Regulation 12 C.F.R.
Part 359, Golden Parachute Indemnification Payments and any other regulations or
guidance promulgated thereunder.

 

Article 6
Administration of Agreement

 

6.1Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

6.2Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

6.3Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation or application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

 

 7 

 

 

6.4Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

6.5Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death or
Separation from Service, and such other pertinent information as the Plan
Administrator may reasonably require.

 

6.6Annual Statement. The Plan Administrator shall provide to the Executive,
within one hundred twenty (120) days after the end of each Plan Year, a
statement setting forth the benefits to be distributed under this Agreement.

 

Article 7
Claims And Review Procedures

 

7.1Notice of Denial.

 

7.1.1If Executive or a Beneficiary (a “claimant”) is denied a claim for benefits
under this Agreement, the Claims Administrator shall provide to the claimant
written notice of the adverse benefit determination (whether such claim is
denied in whole or in part) within a reasonable period of time but no later than
ninety (90) days after the Claims Administrator receives the claim. However,
under special circumstances (to be determined by the Claims Administrator), the
Claims Administrator may extend the time for processing the claim to a day no
later than one hundred eighty (180) days after the Claims Administrator receives
the claim. The claimant shall be notified in writing within the initial 90-day
period of the need to extend the time for review, the special circumstances
requiring an extension, and the date by which a decision is expected.

 

7.1.2With respect to a claim for benefits due to Executive experiencing a
Disability, the Claims Administrator shall provide to the claimant written
notice of the adverse benefit determination within a reasonable period of time
but no later than forty-five (45) days after the Claims Administrator receives
the claim. This 45-day period may be extended up to thirty (30) days if an
extension is necessary due to matters beyond the control of the Claims
Administrator (to be determined by the Claims Administrator) and the claimant is
notified, prior to the expiration of the initial 45-day period, of the
circumstances requiring the extension of time and the date by which the Claims
Administrator expects to render a decision. If, prior to the end of the first
30-day extension period, the Claims Administrator determines that, due to
matters beyond the control of the Claims Administrator (to be determined by the
Claims Administrator), a decision cannot be rendered within that extension
period, the period for making the determination may be extended for up to an
additional thirty (30) days, provided that the Claims Administrator notifies the
claimant, prior to the expiration of the initial 30-day extension period, of the
circumstances requiring the extension and the date as of which the Claims
Administrator expects to render a decision. In the case of any such extension,
the notice of extension shall also specifically explain the standards on which
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve those issues, and
the claimant shall have at least forty-five (45) days within which to provide
the specified information, if any.

 

 8 

 

 

7.2Contents of Notice of Denial. If a claimant is denied a claim for benefits
under this Agreement, the Claims Administrator shall provide to such claimant
written notice of the denial. Any such notice of an adverse benefit
determination shall be written in a manner calculated to be understood by the
claimant (and with respect to a claim for benefits due to Executive experiencing
a Disability, be provided in a culturally and linguistically appropriate manner)
and shall set forth:

 

7.2.1the specific reason or reasons for the denial;

 

7.2.2specific references to the pertinent provisions of this Agreement on which
the denial is based;

 

7.2.3a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

7.2.4an explanation of this Agreement’s claim review procedures, and the time
limits applicable to such procedures, including a statement of the claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review;

 

7.2.5in the case of a claim for benefits due to Executive experiencing a
Disability:

 

(i)a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: the views presented by the claimant to the
Claims Administrator of health care professionals treating the claimant and
vocational professionals who evaluated the claimant, the views of medical or
vocational experts whose advice was obtained on behalf of the Claims
Administrator in connection with a claimant’s adverse benefit determination,
without regard to whether the advice was relied upon in making the benefit
determination, and a disability determination regarding the claimant presented
by the claimant to the Claims Administrator made by the Social Security
Administration;

 

(ii)if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Agreement to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request in writing;

 

(iii)the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Claims Administrator relied upon in making the adverse
determination, or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Claims Administrator do
not exist; and

 

 9 

 

 

(iv)a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits.

 

7.3Right to Review. After receiving written notice of the denial of a claim, a
claimant or his representative shall be entitled to:

 

7.3.1submit written comments, documents, records, and other information relating
to the denied claim to the Claims Administrator or Appeals Fiduciary, as
applicable; and

 

7.3.2request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim

 

7.3.3request a full and fair review of the denial of the claim by written
application to the Claims Administrator (or Appeals Fiduciary in the case of a
claim for benefits payable due to Executive experiencing a Disability), which
shall include:

 

(i)a review that takes into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination; and

 

(ii)in the case of a claim for benefits due to Executive experiencing a
Disability:

 

(1)       before issuing an adverse benefit determination on review, providing
the claimant, free of charge with any new or additional evidence considered,
relied upon, or generated by the Claims Administrator or other person making the
benefit determination (or at the direction of the Claims Administrator or such
other person) in connection with the claim as soon as possible and sufficiently
in advance of the date on which the notice of adverse benefit determination on
review is required to be provided to give the claimant a reasonable opportunity
to respond prior to that date; and

 

(2)       before issuing an adverse benefit determination on review based on a
new or additional rationale, providing the claimant, free of charge, with the
rationale as soon as possible and sufficiently in advance of the date on which
the notice of adverse benefit determination on review is required to be provided
to give the claimant a reasonable opportunity to respond prior to that date.

 

7.4Application for Review.

 

7.4.1If a claimant wishes a review of the decision denying his claim to benefits
under this Agreement, other than a claim described in Section 7.4.2, he must
submit the written application to the Claims Administrator within sixty (60)
days after receiving written notice of the denial.

 

7.4.2If the claimant wishes a review of the decision denying his claim to
benefits under this Agreement due to Executive experiencing a Disability, he
must submit the written application to the Appeals Fiduciary within one hundred
eighty (180) days after receiving written notice of the denial.

 

 10 

 

 

7.5Hearing. Upon receiving such written application for review, the Claims
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant’s claim, which hearing shall take place not
more than thirty (30) days from the date on which the Claims Administrator or
Appeals Fiduciary received such written application for review.

 

7.6Notice of Hearing. At least ten (10) days prior to the scheduled hearing, the
claimant and his representative designated in writing by him, if any, shall
receive written notice of the date, time, and place of such scheduled hearing.
The claimant or his representative, if any, may request that the hearing be
rescheduled, for his convenience, on another reasonable date or at another
reasonable time or place.

 

7.7Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.

 

7.8Decision on Review. No later than sixty (60) days (forty-five (45) days with
respect to a claim for benefits due to Executive experiencing a Disability)
following the receipt of the written application for review, the Claims
Administrator or the Appeals Fiduciary, as applicable, shall submit its decision
on the review in writing to the claimant involved and to his representative, if
any, unless the Claims Administrator or Appeals Fiduciary determines that
special circumstances (such as the need to hold a hearing) require an extension
of time, to a day no later than one hundred twenty (120) days (ninety (90) days
with respect to a claim for benefits due to Executive experiencing a Disability)
after the date of receipt of the written application for review. If the Claims
Administrator or Appeals Fiduciary determines that the extension of time is
required, the Claims Administrator or Appeals Fiduciary shall furnish to the
claimant written notice of the extension before the expiration of the initial
sixty (60) day (forty-five (45) days with respect to a claim for benefits due to
Executive experiencing a Disability) period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Claims Administrator or Appeals Fiduciary expects to render its decision on
review. In the case of a decision adverse to the claimant, the Claims
Administrator or Appeals Fiduciary shall provide to the claimant written notice
of the denial. Any such notice of an adverse benefit determination shall be
written in a manner calculated to be understood by the claimant (and with
respect to a claim for benefits due to Executive experiencing a Disability, be
provided in a culturally and linguistically appropriate manner) and shall
include:

 

7.8.1the specific reason or reasons for the adverse benefit determination;

 

7.8.2specific references to the pertinent provisions of this Agreement on which
the adverse benefit determination is based;

 

7.8.3a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;

 

 11 

 

 

7.8.4a statement of the claimant’s right to bring a civil action under Section
502(a) of ERISA following the adverse benefit determination on review;

 

7.8.5a statement regarding the availability of other voluntary alternative
dispute resolution options;

 

7.8.6in the case of a claim for benefits due to Executive experiencing a
Disability:

 

(i)a description of any contractual limitations period that applies to the
claimant’s right to bring a civil action under Section 502(a) of ERISA,
including the calendar date on which the contractual limitations period expires
for the claim;

 

(ii)a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: the views presented by the claimant to the
Claims Administrator of health care professionals treating the claimant and
vocational professionals who evaluated the claimant, the views of medical or
vocational professionals whose advice was obtained on behalf of the Claims
Administrator in connection with a claimant’s adverse benefit determination,
without regard to whether the advice was relied upon in making the
determination, and a disability determination regarding the claimant presented
by the claimant to the Claims Administrator made by the Social Security
Administration;

 

(iii)if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Agreement to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

(iv)the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Claims Administrator relied upon in making the adverse
determination, or a statement that such rules, guidelines, protocols, standards
or other similar criteria do not exist.

 

The Claims Administrator has the discretionary authority to determine all
interpretative issues arising under this Agreement and the interpretations of
the Claims Administrator shall be final and binding upon Executive or any other
party claiming benefits under this Agreement.

 

7.9Calculating Time Periods. The period of time within which a benefit
determination initially or on review is required to be made shall begin at the
time a claim or request for review is filed in accordance with the procedures of
the Agreement, without regard to whether all the information necessary to make a
benefit determination accompanies the filing. In the event that a period of time
is extended due to the failure of a claimant to submit information necessary to
decide a claim or review, the period for making the benefit determination shall
be tolled from the date on which the notification of the extension is sent to
the claimant until the date on which the claimant responds to the request for
additional information.

 

 12 

 

 

7.10Standards for Culturally and Linguistically Appropriate Notices. With
respect to any notices required to be provided in a culturally and
linguistically appropriate manner, the Claims Administrator shall provide (i)
oral language services in the applicable non-English language (that include
answering questions in any applicable non-English language and providing
assistance with filing claims in any applicable non-English language), (ii) a
statement in the applicable non-English language, prominently displayed on
notices, explaining how to access language services and (iii) notices in the
applicable non-English language upon request. For this purpose, a non-English
language is an applicable non-English language if 10% or more of the population
residing in the county for which the notice is sent is literate only in the same
non-English language.

 

7.11Adjudication of Disability Benefit Claims: Independence and Impartiality.
All claims and appeals with respect to benefits due to Executive experiencing a
Disability shall adjudicated in a manner designed to ensure the independence and
impartiality of the persons involved in making the decision. Accordingly,
decisions regarding hiring, compensation, termination, promotion, or other
similar matters with respect to any individual (such as a claims adjudicator or
medical or vocational expert) shall not be based upon the likelihood that the
individual will support the denial of benefits.

 

7.12Exhaustion of Administrative Remedies Available under the Agreement.

 

7.12.1In no event will Executive be entitled to challenge the Claims
Administrator’s decision in court or any other proceeding unless and until these
claims procedures are exhausted. The Executive then shall have one hundred
eighty (180) days from the date of receipt of the Claims Administrator’s
decision on appeal in which to file suit regarding a claim for benefits under
this Agreement. If suit is not filed within such one hundred eighty (180)-day
period, it shall be forever barred.

 

7.12.2Notwithstanding the foregoing, in the case of a claim for benefits due to
Executive experiencing a Disability, if the Claims Administrator or Appeals
Fiduciary, as applicable, fails to strictly adhere to all the applicable
requirements hereunder, the claimant is deemed to have exhausted the
administrative remedies available under the Agreement, except as provided in the
paragraph below with respect to de minimis violations. If the claimant chooses
to pursue remedies under Section 502(a) of ERISA under such circumstances, the
claim or appeal is deemed denied on review without the exercise of discretion by
an appropriate fiduciary.

 

The administrative remedies available under the Agreement will not be deemed
exhausted based on de minimis violations that do not cause, and are not likely
to cause, prejudice or harm to the claimant, provided the Claims Administrator
demonstrates that the violation was for good cause or due to matters beyond the
control of the Claims Administrator and that the violation occurred in the
context of an ongoing, good faith exchange of information between the Claims
Administrator and the claimant. A violation shall not be de minimis if it is
part of a pattern or practice of violations by the Claims Administrator. The
claimant may request a written explanation of the violation from the Claims
Administrator, and the Claims Administrator must provide such explanation within
ten (10) days, including a specific description of its bases, if any, for
asserting that the violation should not cause the available administrative
remedies to be deemed exhausted. If a court rejects the claimant’s request for
immediate review on the basis that the Claims Administrator met the standards
for the de minimis exception the claim shall be considered as refiled on appeal
upon the Claims Administrator’s receipt of the court’s decision. Within a
reasonable time after the receipt of the decision, the Claims Administrator
shall provide the claimant with notice of the resubmission.

 

 13 

 

 

7.13Definitions. For purposes of the Agreement’s claims procedures, the
following words and phrases shall have the respective meanings set forth below:

 

7.13.1“Adverse benefit determination” means any of the following: a denial,
reduction or termination of, or a failure to provide or make payment (in whole
or in part) for, a benefit, including any such denial, reduction, termination,
or failure to provide or make payment that is based on a determination of a
claimant’s eligibility to participate in a plan and with respect to a claim for
benefits due to Executive experiencing a Disability, shall also mean any
rescission of disability coverage with respect to a Participant or Beneficiary
(whether or not there is an adverse effect on any particular benefit at that
time), where rescission means a cancellation or discontinuance of coverage that
has retroactive effect, except to the extent it is attributable to a failure to
timely pay required premiums or contributions towards the cost of coverage.

 

7.13.2“Appeals Fiduciary” means an individual or group of individuals appointed
by the Claims Administrator to review appeals of claims for benefits payable due
to the Executive experiencing a Disability.

 

7.13.3“Claims Administrator” means the Board or such other person designated by
the Board from time to time and named by notice to Executive.

 

7.13.4A document, record, or other information shall be considered “relevant” to
a claimant’s claim if such document, record, or other information (A) was relied
upon in making the benefit determination, (B) was submitted, considered, or
generated in the course of making the benefit determination, without regard to
whether such document, record, or other information was relied upon in making
the benefit determination, (C) demonstrates compliance with the administrative
processes and safeguards required in making the benefit determination, or (D) in
the case of a claim for benefits due to Executive experiencing a Disability,
constitutes a statement of policy or guidance with respect to the Agreement
concerning the denied treatment option or benefit for the claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.

 

7.14Person Authorized to Act on Behalf of Claimant. The Claims Administrator may
establish reasonable procedures to permit an authorized person to act on behalf
of the claimant (and for determining whether a person has been authorized to act
on behalf of a claimant).

 

Article 8
Amendments and Termination

 

8.1Amendments. This Agreement may be amended only by a written agreement signed
by the Bank and the Executive. However, the Bank may unilaterally amend this
Agreement to conform with written directives to the Bank from banking regulators
or to comply with legislative changes or tax law, including without limitation
Code Section 409A.

 

 14 

 

 

8.2Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. The benefit shall be the
Account Value as of the date this Agreement is terminated. Except as provided in
Section 8.3, the termination of this Agreement shall not cause a distribution of
benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3.

 

8.3Plan Terminations Under Code Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if the Bank irrevocably terminates this Agreement in
the following circumstances:

 

(a)Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve (12)
months following such irrevocable termination of this Agreement and further
provided that all of the arrangements sponsored by the Bank that would be
aggregated with this Agreement under Treasury Regulation §1.409A-1(c)(2) are
terminated so the Executive and all participants under the other aggregated
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of the date the Bank
irrevocably takes all necessary action to terminate such arrangements;

(b)Within twelve (12) months of a dissolution of the Bank taxed under Section
331 of the Code or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred under this Agreement are
included in the Executive’s gross income in the latest of (i) the calendar year
in which this Agreement terminates; (ii) the calendar year in which the amount
is no longer subject to a substantial risk of forfeiture; or (iii) the first
calendar year in which the distribution is administratively practicable; or

(c)Upon the Bank’s termination of this and all other arrangements that would be
aggregated with this Agreement pursuant to Treasury Regulation §1.409A-1(c) if
the Executive participated in such arrangements (“Similar Arrangements”),
provided that (i) the termination and liquidation does not occur proximate to a
downturn in the financial health of the Bank, (ii) no payments are made within
twelve (12) months of the termination of the arrangements other than payments
that would be payable under the terms of the arrangements if the termination had
not occurred, (iii) all termination distributions are made no later than
twenty-four (24) months following such termination, and (iv) the Bank does not
adopt any new arrangement that would be a Similar Arrangement for a minimum of
three (3) years following the date the Bank takes all necessary action to
irrevocably terminate and liquidate the Agreement;

 

the Bank may distribute the Account Value, determined as of the date of the
termination of this Agreement, to the Executive in a lump sum subject to the
above terms.

 

 15 

 

 

Article 9
Miscellaneous

 

9.1Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

9.2No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank’s right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive’s
right to terminate employment at any time.

 

9.3Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

9.4Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

9.5Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of Louisiana, except to the extent that the laws of the
United States of America are applicable.

 

9.6Unfunded Arrangement. The Executive and the Beneficiary are general unsecured
creditors of the Bank for the distribution of benefits under this Agreement. The
benefits represent the mere promise by the Bank to distribute such benefits. The
rights to benefits are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors. Any insurance on the Executive’s life or other informal funding asset
is a general asset of the Bank to which the Executive and Beneficiary have no
preferred or secured claim.

 

9.7Reorganization. The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm or person unless such succeeding or continuing bank, firm or person agrees
to assume and discharge the obligations of the Bank under this Agreement. Upon
the occurrence of such an event, the term “Bank” as used in this Agreement shall
be deemed to refer to the successor or survivor entity.

 

9.8Entire Agreement. This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

9.9Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

 

9.10Alternative Action. In the event it shall become impossible for the Bank or
the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

 16 

 

 

9.11Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any provision herein.

 

9.12Validity. If any provision of this Agreement shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Agreement shall be construed and enforced as if such illegal or
invalid provision had never been included herein.

 

9.13Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

 

Board of Directors

Home Bank, N.A.

503 Kaliste Saloom

Lafayette, Louisiana 70508

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to the Executive under this Agreement shall be sufficient if in writing
and hand-delivered or sent by mail to the last known address of the Executive.

 

9.14Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

 

[Remainder of Page Intentionally Left Blank]

 

 17 

 

 

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE   HOME BANK, N.A.       /s/ Darren E. Guidry   By: /s/ John W.
Bordelon Darren E. Guidry   Title: President & CEO

 

 18 

 

 

 

